Citation Nr: 1612365	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a Board videoconference hearing in September 2015.  A transcript is of record.

The issue on appeal has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hypertension, elevated cholesterol, and a liver disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2013 VA Form 9.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD from combat during Operation Desert Storm in Saudi Arabia.  He was afforded a VA psychiatric examination in March 2011.  At that time, he reported positive relationships with family and friends, hobbies, and a steady work history.  The examiner did not diagnose a psychiatric disability, and opined that it was less likely than not (less than 50 percent probability) that the Veteran suffered from PTSD caused by or a result of military service.  As rationale, the examiner explained that although the Veteran was exposed to potentially traumatic stressors, his history did not meet the social or occupational criteria necessary for a formal diagnosis.  The examiner noted that the Veteran did not have any psychiatric treatment since deployment.

However, the Veteran has testified that he received psychiatric treatment at Helena VA Community Based Outpatient Clinic (CBOC) starting around 2006 or 2007.  A review of the claims file shows treatment at this facility dated from July 2010 to May 2013.  On remand, the RO should attempt to obtain outstanding Helena CBOC records, and any other updated VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Moreover, at the September 2015 hearing, the Veteran reported changes in social, occupational, and personal relationships since the March 2011 VA examination, and indicated that he was unable to explain the "whole picture" to the March 2011 examiner.  Thus, on remand, the Veteran should be afforded a new VA examination to consider his changed circumstances and any pertinent records obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include all records from the Helena CBOC dated from January 2005 to July 2010 and since May 2013.

2. Then schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.  The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-5. 

The examiner must indicate whether the Veteran meets the criteria for a DSM-5 diagnosis of PTSD, and if so, the examiner should identify the stressor(s) upon which such diagnosis is based.  If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the criteria for that diagnosis. 

For any psychiatric disability other than PTSD that is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's active service, to include the Veteran's report concerning nervous trouble at   his separation examination.

A complete rationale for any opinion(s) expressed should be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


